 


109 HR 1329 IH: Captive Primate Safety Act
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1329 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Simmons) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Lacey Act Amendments of 1981 to treat nonhuman primates as prohibited wildlife species under that Act. 
 
 
1.Short titleThis Act may be cited as the Captive Primate Safety Act. 
2.FindingsThe Congress finds the following: 
(1)There may be as many as 15,000 nonhuman primates including chimpanzees, rhesus macaques, capuchins, and other monkeys, owned by private individuals in the United States. 
(2)Primates can potentially transmit such dangerous human diseases as yellow fever, monkey pox, Ebola and Marburg virus, Foot and Mouth Disease, tuberculosis, herpes-b, and Simian Immunodeficiency Virus. 
(3)Primates are highly intelligent and social animals. Most captive environments cannot meet their complex social and psychological needs, and pet primates are often kept chained or confined in small enclosures. 
(4)A number of privately owned nonhuman primates have attacked humans and other animals, or have escaped from their enclosures to freely and dangerously roam the community. 
(5)Over 40 percent of the 234 primate species are now threatened with extinction, and primate pet ownership does not contribute to the conservation of the species. 
3.Addition of nonhuman primates to definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end or any non-human primate. 
 
